DETAILED ACTION
Claims 1-7, 10-15, 30-33, 35 and 38-39 were subjected to restriction requirement mailed on 11/22/2021.
Applicants filed a response, and elected Group II, claims 10-15 and 38, and withdrew claims 1-7, 30-33, 35 and 39, with traverse on 01/21/2022.
Claims 1-7, 10-15, 30-33, 35 and 38-39 are pending, and claims 1-7, 30-33, 35 and 39 are withdrawn after consideration.
Claims 1-2, 5, 10-15 and 38 are rejected.
	
Election/Restrictions
Applicant's election with traverse of claims 10-15 and 38 in the reply filed on 01/21/2022 is acknowledged.  This is not found persuasive because the reason set forth below.
Applicants primarily argue:
“Applicant respectfully traverses the restriction on grounds that each of the Groups identified by the Examiner are linked to one or more of the claims from Group II. See, MPEP § 809. For example, base claims 1 (Group I) and 30 (Group III) each include all the limitations of the catalyst recited in claim 10 and are thus, linked to claim 10, "the linking claim." As such, there would be no additional burden on the Examiner to consider all three Groups at one time. Alternatively, the Examiner is kindly reminded that the nonelected claims must be rejoined and considered upon the allowance of any linking claim. See, MPEP § 809 and 821.04.”

Remarks, p. 7
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d). It is noted that undue search burden is not a criterion in lack of unity analysis. The test is whether or not special technical features can be 2O3 catalyst, Ind. Eng. Chem. Res., 2013, 52, 4017-4026 (Siahvashi).
Siahvashi discloses alumina-supported catalyst with a composition of 5 wt % Mo − 10 wt % Ni (Siahvashi, page 4018, left column, section 2.1.).
Siahvashi further discloses prior to the reaction, in situ reduction of calcined catalyst was performed in 45 ml min-1 of H2 with a heating rate of 10 K min-1 at held at 973 K for 2 h (i.e., to covert at least some of oxides of Mo and Ni to their metallic states, which would necessarily have a zero valent state) (Siahvashi, page 4019, left column, 1st paragraph). 
The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to III do not relate to a single inventive concept under PCT Rule 13.1.

Therefore, given that Groups I to III lack unity as set forth above, the requirement is still deemed proper and is therefore made FINAL.
	
Claims 1-7, 30-33, 35 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or 01/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 16 of copending Application No. 16/635,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons set forth below.
The present claims require a supported metal alloy catalyst composition comprising: a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof; a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc and combinations thereof; and a support, wherein at least some of the metals on the support have a zero valent state.
The co-pending claims meet all limitations of the present claims. Specifically, co-pending recites wherein the at least one bimetallic catalyst comprises a Group VIII noble metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof, along with a metal 
Furthermore, it would be obvious for a person of ordinary skill in the art to select the claimed Group VIII metal Ni through routine experimentation to optimize catalyst performance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US2018/044597, filed 07/31/2018; PRO 62539680, filed on 08/01/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 10, 12 and 38 are objected to because of the following informalities:  
Claim 10, line 1, recites a phrase “the dehydrogenation”. To ensure proper antecedent basis and clarity, it is suggested to amend “the dehydrogenation” to “dehydrogenation”.

Claim 12, line 2, recites a phrase “Currently Amended metal”. It is suggested to amend the phrase to metal.
Claim 38, line 2, recites a phrase “silicon dioxide or titanium dioxide”. It is suggested to amend the phrase to “a support that is silicon dioxide or titanium dioxide”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, lines 3-4, recites a phrase “a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof”. However, according to Angelo (https://www.angelo.edu/faculty/kboudrea/periodic/trans_transition.htm), nickel, iron, cobalt (i.e., elements of Group 8, 9, 10) are designated as Group 8B (i.e., Group VIIIB) elements, instead of Group VIII elements. Therefore, it is unclear what the phrase refers to. Examiner interprets the phrase refers to a Group VIIIB metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof. Interpretation is speculative. Clarification is requested. 

Claim 10, line 10, recites a phrase “some of the metals”. However, it is unclear what the metals refer to, i.e.,  a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof; or a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc, and combinations thereof, etc.. The examiner interprets the metals refer to either a Group VIII metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof or a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc, and combinations thereof, etc. Interpretation is speculative. Clarification is requested.

Claims 11 and 12, recites the Group III metal and therefore are rejected for the same rational for Claim 10 as set forth above.

Regarding dependent claims 13-15 and 38, these claims do not remedy the deficiencies of parent claim 10 noted above, and are rejected for the same rationale.

Claim 14, line 2, recites the phrase “when needed”. However, it is unclear what the phrase refers to, e.g. every day, every week, etc. The term “when needed” is not defined by the claim, the specification does not provide definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siahvashi et al., Nonoxidative and oxidative propane dehydrogenation over bimetallic Mo-Ni/Al2O3 catalyst, Ind. Eng. Chem. Res., 2013, 52, 4017-4026 (Siahvashi).
Regarding claims 10-13, and 15, Siahvashi discloses propane dehydrogenation, wherein the following reaction:
                
                    
                        
                            C
                        
                        
                            3
                        
                    
                    
                        
                            H
                        
                        
                            8
                        
                    
                    ↔
                    
                        
                            C
                        
                        
                            3
                        
                    
                    
                        
                            H
                        
                        
                            6
                        
                    
                    +
                    
                        
                            H
                        
                        
                            2
                        
                    
                
            
 is the main dehydrogenation reaction (C3H8 is an alkane, and C3H6 is an olefin, and therefore reading upon a process for the dehydrogenation of alkanes to olefins) (Siahvashi, page 4017, left column, 2nd paragraph).
Siahvashi further discloses alumina-supported catalyst with a composition of 5 wt % Mo − 10 wt % Ni was prepared using the coimpregnation method (reading upon the ranges of Applicants’s claims 12-13 and 38) (Siahvashi, page 4018, left column, section 2.1.). 
Siahvashi further discloses prior to the reaction, in situ reduction of calcined catalyst was performed in 45 ml min-1 of H2 with a heating rate of 10 K min-1 at held at 973 K for 2 h (i.e., to covert at least some of oxides of Mo and Ni to their metallic states, which would necessarily have a zero valent state) (Siahvashi, page 4019, left column, 1st paragraph). 
Siahvashi further discloses the reaction runs were conducted in a stainless-steel fixed-bed reactor, the runs were carried out in the range of 773-973 K at a constant total pressure of 0.1 MPa, and feed containing C3H8 was passed downward the reactor bed packed with 0.5 g of catalyst (reading upon contacting the catalyst with a feedstream comprising one or more C2 to C5+ alkanes at reaction conditions sufficient to dehydrogenate a portion of the one or more C2 to 5+ alkanes to one or more C2 to C5+ olefins of Applicants’ claim 1) (Siahvashi, page 4018, right column, section 2.3.).

Further regarding claims 10 and 13, Siahvashi discloses alumina-supported catalyst with a composition of 5 wt % Mo − 10 wt % Ni was prepared using the coimpregnation method (Siahvashi, page 4018, left column, section 2.1) and prior to the reaction, in situ reduction of calcined catalyst was performed in 45 ml min-1 of H2 with a heating rate of 10 K min-1 at held at 973 K for 2 h (Siahvashi, page 4019, left column, 1st paragraph). Therefore, Siahvashi discloses a method of preparing the alumina-supported catalyst identical or substantially identical to the method disclosed in Applicants’ specification (specification, [0066]), and the alumina-supported catalyst with a composition of 5 wt % Mo − 10 wt % Ni of Siahvashi would necessarily meet Applicant’s claimed limitation of metal alloy catalyst and at least partially in a metallic phase and at least partially in an alloy phase. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Siahvashi in view of Tan et al., Propane dehydrogenation over alumina-supported iron/phosphorus catalysts: structure evolution of iron species leading to high activity and propylene selectivity, ACS Catal., 2016, 6, 5673-5683 (Tan).

With respect to the difference, Tan teaches catalytic propane dehydrogenation (Tan, page 5673, left column, 2nd paragraph). Tan specifically teaches catalyst regeneration (Tan, page 5681, right column, section 3.4).
As Tan expressly teaches, coke generation is always a concern for PDH (i.e., propane dehydrogenation catalysis), as it may cause loss of activity and necessitate frequent catalyst regeneration (Tan, page 5681, right column, section 3.4).
Tan is analogous art as Tan is drawn to propane dehydrogenation catalysis.
In light of the motivation of catalyst regeneration as taught by Tan, it therefore would be obvious to a person of ordinary skill in the art to apply regeneration of the catalyst in the propane dehydrogenation of Siahvashi, in order to address the concern of coke generation and prevent loss of activity, and thereby arrive at the claimed invention.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Siahvashi in view of Bagheri et al., Titanium dioxide as a catalyst support in heterogeneous catalysis, The Scientific World Journal, 2014, 727496 (Bagheri).
Regarding claim 38, as applied to claim 10, Siahavashi does not explicitly disclose that the alumina-supported catalyst comprises silicon dioxide or titanium dioxide. 
With respect to the difference, Bagheri teaches titanium dioxide (i.e., TiO2) as an alternative support material for heterogeneous catalyst (Bagheri, page 1, Abstract).
As Bagheri expressly teaches, TiO2 supported metal catalysts have attracted interest due to TiO2 nanoparticles high activity for various reduction and oxidation reactions at lowpressures 2 was found to be a good metal oxide catalyst support due to the strong metal support interaction, chemical stability, and acid-base property. The aforementioned properties make heterogeneous TiO2 supported catalysts show a high potential in e.g. synthesis of fine chemicals, and others (Bagheri, page 1, Abstract); it has been demonstrated that TiO2 improves the performance of catalysts, allowing the modulation of catalytic activities for many reactions, including dehydrogenation. 
Bagheri is analogous art as Bagheri is drawn to catalyst support for heterogeneous catalyst.
In light of the motivation of using titanium dioxide as alternative catalyst support as taught by Bagheri, it therefore would be obvious to a person of ordinary skill in the art to modify the alumina-supported catalyst of Siahvashi and use titanium dioxide as the catalyst support instead of alumina, and thereby arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durante et al., EP 0568303 A2 (Durante) (provided in IDS received on 01/31/2020) discloses novel nickel-based catalysts, optionally alloyed with e.g. indium, are supported on non-acidic forms of zeolite L (Durante, page 21, lines 29-33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732